DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim. 
The term "substantially" in claim 2 is a relative term which renders the claim indefinite.  The term "substantially absorbing target" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  This provides no detail as to how much is absorbed, what wavelengths or frequencies are absorbed. The same rejection applies to “partially absorbing target” limitations in Claims 6-9, 13, and 15-18. 
Regarding Claims 2-4, 6- 11, the term “sampling” is undefined. There are no metes or bounds as to what is being sampled or the parameters of the sampling. 
Regarding Claims 2-4, 6-11, the terms “deriving” and “determining” are undefined. There are no metes or bounds as to what quantity is being derived or determined, what the input into the 
Regarding Claims 5, 13-18, the phrases “conveying” and “prompting” are undefined. This appears to be nothing more than a user prompt, which is common in software programs and entirely routine. 
Regarding Claims 1-4 and 6-9, the term “saving” is undefined. This appears to merely be the well understood step of recording temporary data on a hard drive or other media storage device. 
Regarding Claims 5, 12-18 the terms “access” or “accessing” are undefined. No definition of what is being “accessed”, where the “access” is to, or any active steps in this limitation. This appears merely to be finding (without even opening) a computer file – which is common and routine in any type of software. 
Regarding Claims 13-18, the term “assess” is undefined. This appears to refer to an unspecified mathematical analysis, but no inputs are defined, no formulas or equations are referenced, and no clear output is defined. 
Regarding Claim 5, the term “adjusting” is undefined. This appears to refer to some type of correction applied to a numerical quantity – but there is no defined input, no defined correction factor or formula, no series of steps to perform the adjustment, nor a defined output. 
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Peterson (US 2005/0187452).
Rejections under 35 USC 102/103 in light of the numerous 112 rejections listed above in Paragraphs 2-12. 
Regarding Claim 1, Peterson discloses a calibration method, the method comprising the steps of: determining cross-talk calibration parameters for an optoelectronic module having an emitting channel and a receiving channel, the optoelectronic module being operable to demodulate modulated light incident on the receiving channel [Abstract; Fig 2-4, Claim 6; 0009; 0017; 0031-40]; and saving the cross-talk calibration parameters to a readable storage medium [0016; 0027; 0031].
Regarding Claims 2-4, Peterson also discloses wherein the step of determining the cross-talk calibration parameters includes: covering the receiving channel; directing modulated light from the emitting channel to a substantially absorbing target; sampling cross-talk-target signals generated in the receiving channel, wherein the cross-talk-target signals correspond to incident modulated light due to cross-talk between the emitting channel and the receiving channel [0021-30]; deriving the cross-talk calibration parameters from the cross-talk-target signals; and saving the cross-talk calibration parameters to the readable storage medium [0022-40].
Regarding Claim 5, Peterson also discloses accessing the cross-talk calibration parameters from the readable storage medium, and adjusting the measured object distance parameters with the cross-talk calibration parameters [0031-40].
Regarding Claims 6-9, Peterson also discloses determining offset/gain parameters by directing modulated light from the emitting channel to a first partially absorbing target at a first distance [0021-30]; sampling offset-target signals generated in the receiving channel, wherein the offset-target signals correspond to incident modulated light due to cross-talk between the emitting channel and the receiving channel and due to modulated light reflected from the first (second) partially absorbing target at the first distance [0021-30]; deriving the offset parameters from the offset-target signals and the cross-talk calibration parameters; and saving the offset parameters to the readable storage medium [0031-40].
Regarding Claim 10, Peterson also discloses deriving a linear fit calibration from the offset parameters and gain parameters [0028-40].
Regarding Claim 11, Peterson also discloses directing modulated light from the emitting channel to an object; sampling object signals generated in the receiving channel [0021-30], wherein the object signals correspond to incident modulated light due to cross-talk between the emitting channel and receiving channel and due to modulated light reflected from the object; and deriving a measured object distance from the object signals [0031-40].
Regarding Claim 12, Peterson also discloses accessing the linear-fit calibration parameters from the readable storage medium, and adjusting the measured object distance parameters with the linear-fit calibration parameters [0028-40].
Regarding Claims 13-18, Peterson also discloses comprising the step of conveying instructions to a user of the optoelectronic module via software operable to access the cross-talk calibration parameters from the readable storage medium [0021-30], operable to assess the cross-talk calibration parameters, and operable to prompt the user to direct modulated light from the emitting channel to the substantially absorbing target [0031-40].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553.  The examiner can normally be reached on M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645